Monsanto Company 800 North Lindbergh Blvd St. Louis, Missouri 63167 Release Immediately Contact Media:Danielle Stuart(314-694-2478) Monsanto Adds David L. Chicoine to Board of Directors ST. LOUIS (April 15, 2009) – Monsanto Company (NYSE: MON) announced today the appointment of David L. Chicoine, Ph. D., to the company’s Board of Directors.Dr. Chicoine is currently president of South Dakota State University (SDSU) in Brookings, South Dakota.Dr. Chicoine is also a nationally recognized economist, specializing in public finance, taxation and rural economies. Prior to joining SDSU in 2007, Dr. Chicoine held various positions of increasing responsibility with the University of Illinois, most recently as Vice President for Technology and Economic Development.His higher education administrative experience at the University of Illinois also includes service as Head of the Department of Agricultural Economics and Dean of the College of Agriculture, Consumer and Environmental Sciences at the Urbana-Champaign campus. “On behalf of Monsanto, I am pleased to announce the appointment of David Chicoine as an independent director to our Board,” said Hugh Grant, Chairman of the Board, Monsanto Company.“David has more than 30 years experience in higher education and is a recognized agricultural economist.We believe his background and insight will serve Monsanto shareowners well by bringing another valuable perspective to our business and our Board.” Dr.
